  Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 1 of 7 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICTOF N EW JE RS EY

UNITED STATES OF AMERICA                       Hon. Claire C. Cecchi

            V.                                 Criminal No. 20-CR-1077 (CCC)

DECK WON KANG                                 15 U.S.C. § 78dd-2
                                              18 U.S.C. § 2

                             I N   FORMA TI ON

      The defendant having waived in open court prosecution by indictment, the

United States Department of Justice, Criminal Division, Fraud Section; and the

United States Attorney for the District of New Jersey charge:

                                   BACKGROUND

      At all times relevant to this Information:

      1.    The Foreign Corrupt Practices Act of 1977, as amended, 15 U.S.C.

§§ 78dd-1, et seq. (the "FCPA"), was enacted by Congress for the purpose of,

among other things, making it unlawful to act corruptly in furtherance of an

offer, promise, authorization, or payment of money or anything of value, directly

or indirectly, to a foreign official for the purpose of obtaining or retaining

business for, or directing business to, any person.

      2.    The Defense Acquisition Program Administration ("DAPA") was a

state-owned and state-controlled agency within the Republic of Korea's ("Korea")

Ministry of National Defense that was responsible for the procurement of

munitions and military equipment and supplies for the Korean Armed Forces.

DAPA was an "instrumentality'' of the Korean government, and thus DAPA
   Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 2 of 7 PageID: 2




 officers and employees were "foreign officials," as that term is defined
                                                                          in the
 FCPA, Title 1s, United states code, section z&dd-2(h)(2xA).

        3'    In or around 2OOg, DAPA launched an initiative to update           the
 Korean Navy',s fleet of ships. As part of that initiative, DAPA
                                                                 solicited bids for
 contracts   to supply   advanced technologr, including sonar equipment and
 remote-operated vehicles.

       4'     Defendant DECK WONG KANG f'KANG") was a citizenof the United

 States and maintained his primar5r residence      in New Jersey.   KANG controlled
 two closely held companies, each of which maintained its principal place
                                                                          of
 business in the District of New Jersey. KANG used the companies
                                                                  to secure
contracts with DAPA. Thus, defendant KANG was a,,domestic
                                                                   concern,,, and an
officer, director, employee, and agent of a "domestic conc erar,,,
                                                                   as defined in the
FCPA, Title 15, United States Code, Section Tgdd_2(hX1).

       5'     "Official 1," an individual whose identity is known to the United
states, was a high-ranking official in the Korean Navy and procurement
                                                          a            official
for DAPA from in or around January 2006 through in or
                                                      around November         2oll.
official 1's job responsibilities included overseeing DApA,s procurement
                                                                           of
equipment for Korea's next-generation navai vessels.
                                                      Thus, official 1 was        a
"foreign official" as defined   in the FCPA, Title 15, united states code, section
78dd-2(h)(2XA).




                                          2
   Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 3 of 7 PageID: 3




           6'    The purpose of the bribery scheme was for KANG to enrich
                                                                          himself
  by obtaining and retaining lucrative contracts with DApA through
                                                                   cormpt and
  fraudulent means, specificaly by paying bribes to official 1.

                        OVERVIEW OF THE BRIBERY SCHEME

           7.    It was part of the bribery scheme that:

                a'     KANG paid bribes to Official 1      in    exchange for Official   1,s
 influence to affect and influence DAPA's decisions: (a) awarding
                                                                  contracts to
 KANG's companies; and (b) enabling KANG's companies to
                                                        retain the contracts.
                b'    KANG promised to provide    official   1   with something of value
 in exchange for official 1's assisting KANG and his companies
                                                                 in obtaining DApA
 contracts, including the provision of something of value after
                                                                official 1 teft public
 office.

                c'    In or around May 2010, official 1 provided KANG with non-
public information relating to the contracts in furtherance
                                                            of KANG,s companies
obtaining the contracts.

                d'    KANG made multiple payments to official 1 in order
                                                                         to fulfill
his promise set forth in Paragraph 7(b) above. specifically,
                                                             between in or around
April 2072 and in or around February 2013, and at official
                                                             1,s direction following

official 1's retirement from DAPA, KANG caused eight bribe payments
                                                                        totaring
$t0o,oo0 to be wired from a bank account controlled by KANG in
                                                                the District of
New Jersey to a bank account in Australia for the
                                                    benefit of official          1. The
payments were made on or about the dates set
                                             forth in the below chart:
   Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 4 of 7 PageID: 4




       Approximate Date Wire Amount              Sender        Beneficiary
       04/so/2ot2              $to,ooo          KANG           Official   1


       04/30/2012              $1o,ooo          KANG           Official   1


       os/24 /2012             $1o,ooo          KANG           Official   1


       06/26/2072              $1o,ooo          KANG          Official    1


       07   /23/2072           $10,o00          KANG          Official    1


       08/23/2072             $1o,ooo           KANG          Official    1


       oe/24/2OL2             $1o,ooo           KANG          Official    1


       02/28/2013             $3O,OOO           KANG          Official    1




                                      The Charee

       8.     On or about February 28, 2073, in the District of New Jersey, and

elsewhere, the defendant,

                                  DECK WON KANG

being a domestic concern and an officer, director, employee, and agent of a

domestic concern, did willfully use and cause to be used the mails and means

and instrumentalities of interstate commerce corruptly in furtherance of
                                                                         an offer,
payment, promise to pay, and authorizationof the payment of money,
                                                                   offer, gift,
promise to give, and authofization of the grving of anything
                                                             of value to a foreign
official, and to a person, while keowing that all and a portion
                                                                of such money and
thing of value would be and had been offered, given, and promised
                                                                  to a foreign
official, for purposes of: (i) influencing acts and decisions
                                                               of such foreign official
in his or her official capacity; (ii) inducing such foreign
                                                            official to do and omit to
  Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 5 of 7 PageID: 5




do acts in violation of the lawful duty of such official; (iii) securing an improper

advantage; and (iv) inducing such foreign officia-lto use his or her influence with

a foreign government and agencies and instrumentalities thereof to affect and
influence acts and decisions of such government and agencies and
instrumentalities, in order to assist KANG and his U.S.-based companies in

obtaining and retaining business for and with, and directing business to, KANG

and his companies, to wit: causing a $30,000 wire transfer from a bank account

under KANG's control in the District of New Jersey to an account located in
Australia under Official 1's control.

        In violation of Title 15, United States Code, Section T8dd,-2 and Title

18, United States Code, Section 2.
  Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 6 of 7 PageID: 6




                               FORFEITURE ALLEGATION

        1'        The allegations contained in this Information are incorporated by
reference as though set forth in full herein for the purpose of alleging
                                                                         forfeiture
pursuant to Title 18, united states code, Section 9g1(a)(1)(c), and
                                                                    ritLe 2g,
United States Code, Section 2a6\c).

       2'     Upon conviction of the offense charged       in this Information,   the
government will seek forfeiture from defendant KANG, in accordance
                                                                   with Title
28, united states code, section 246r(c), and ritle 1g, united states code,
Section 981(a)(1)(C), of any and all propert5r, real or personal, that constitutes
                                                                                   or
is derived from proceeds traceable to the violation of Title 15, United
                                                                        States Code,
Section 78dd-2.

      3.     If, by any act or omission of defendant KANG, any of the property
subject to forfeiture herein:

             a.       cannot be located upon the exercise of due diligence;

             b.       has been transferred or sold to, or deposited with, a third

                      pafiy;

             C.       has been placed beyond the jurisdiction of the court;

             d.       has been substantially diminished in value; or

             e.       has been commingled with other property which cannot be

                      subdivided without difficulty,




                                           6
 Case 2:20-cr-01077-CCC Document 1 Filed 12/17/20 Page 7 of 7 PageID: 7




it is the intent of the United States, pursuant to Title 21,l)nited States Code,
Section 853(p), as incorporated by Title 28, United States Code, Section
                                                                         246L(c),
to seek forfeiture of any other property of defendant KANG up to the value of the

property described in this forfeiture allegation.




Darlro/ S. Ka/r*
DANIEL S. KHAN                               CRAIG     RPEISITO
Acting Chief, Fraud Section                  United    tates Attorney
Criminal Division                            District of New Jersey
U.S. Department of Justice
